TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-18-00704-CR



                              Christopher Aaron Lange, Appellant

                                                  v.

                                   The State of Texas, Appellee


         FROM THE 391ST DISTRICT COURT OF TOM GREEN COUNTY
  NO. D-17-0953-SB, THE HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING


                             MEMORANDUM OPINION


               Appellant Christopher Aaron Lange pleaded guilty to the offense of aggravated

assault with a deadly weapon. See Tex. Penal Code § 22.02(a)(2). Before finding Lange guilty,

the district court heard evidence relating to the offense. This evidence included the testimony of

Justin Miller, the victim of the offense; Robert Miller, 1 a jailhouse informant; Detective Matt

Hawthorne of the San Angelo Police Department, who had investigated the offense; Danielle

Huckabee, a co-defendant in the case; and Lange, who testified in his defense.

               Justin testified that on July 26, 2017, while he was sleeping in his bedroom, he

awoke to someone stabbing him repeatedly with a knife. Following a struggle between Justin

and the assailant, the assailant fled Justin’s house.



       1
         Justin Miller and Robert Miller are unrelated. However, because they share the same
last name, we will refer to them using their first names to avoid confusion.
               After interviewing Justin’s girlfriend Selina Parsons and Parsons’s friend Danielle

Huckabee, both of whom were at Justin’s house when the assault occurred, the police suspected

that the assailant was Lange, a man who was friends with Parsons. Hawthorne testified that

when he interviewed Lange, Lange admitted that he was at Justin’s house during the incident but

denied stabbing Justin. Lange claimed that it was “some individual . . . with a ski mask” who

had committed the stabbing. Hawthorne believed this to be “false and fictitious information”

based on his interviews with Parsons and Huckabee.

               After Lange was arrested and jailed, he had a conversation with Robert, a

jailhouse informant. Robert testified that Lange told him that he had intended to kill a man and

“run off with [the man’s] girlfriend to Houston.” Robert explained, “He went in and stabbed the

gentleman in the neck, I believe, and then he stabbed him in the head and then he stabbed him in

the side. And when the gentleman got up to come after him, he took off outside.”

               Danielle Huckabee, a co-defendant in the case, testified that she had been aware

of a plan by Parsons and Lange to have Lange “go into the house, kidnap Justin, make it look

like a home invasion, and then bring him to either Dallas or Austin and just dump him on the

side of the road.” Huckabee explained that when Lange arrived at Justin’s house shortly before

the assault, Parsons and Lange “started hugging” and “embracing,” and then Lange went outside.

When Lange returned, he was holding a weapon that Huckabee described as a “hook knife” and

“proceeded to go into the bedroom where Justin was.” 2 Huckabee heard Justin scream, and

shortly thereafter, saw Justin and Lange come out of the bedroom and into the living room. As

Justin was crawling on the floor, bleeding, Lange “bolted out the [front] door.”

       2
         Detective Hawthorne described the knife more specifically as a “hunting knife with a
gut hook, commonly used for . . . deer hunting.” He added, “The reason for the gut hook is so
you can cut open the belly of a deer.”
                                                2
               In his testimony, Lange admitted to stabbing Justin but claimed that he did not

want to kill him. Lange claimed that he only wanted to “scare” Justin because Parsons had told

Lange that Justin was abusing her.

               Based on the above and other evidence, the district court found Lange guilty of

committing the offense of aggravated assault with a deadly weapon and sentenced him to

seventeen years’ imprisonment. This appeal followed.

               Lange’s court-appointed counsel on appeal has filed a motion to withdraw

supported by a brief concluding that the appeal is frivolous and without merit. The brief meets

the requirements of Anders v. California by presenting a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced. See 386 U.S. 738, 744-45

(1967); see also Penson v. Ohio, 488 U.S. 75, 81–82 (1988); Garner v. State, 300 S.W.3d 763,

766 (Tex. Crim. App. 2009). Counsel has certified to this Court that he has provided Lange with

a copy of the motion and brief, advised him of his right to examine the appellate record and file a

pro se response, and supplied him with a form motion for pro se access to the appellate record.

See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014). Lange requested access to

the appellate record, and pursuant to this Court’s order, the clerk of the trial court provided

written verification to this Court that the record was provided to Lange. See Kelly, 436 S.W.3d

at 321. Lange has not filed a pro se response or requested an extension of time to file a response.

               We have reviewed the record and counsel’s brief. We agree with counsel that the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal. We grant counsel’s motion to withdraw and affirm the judgment of conviction.




                                                 3
                                             __________________________________________
                                             Gisela D. Triana, Justice

Before Justices Goodwin, Baker, and Triana

Affirmed

Filed: July 11, 2019

Do Not Publish




                                                4